Citation Nr: 1442151	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-22 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for low back disorder.

2.  Entitlement to service connection for right ankle/foot disorder.


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from February 1983 to March 1988.  These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of entitlement to service connection for right ankle/foot disorder is remanded.


FINDING OF FACT

The Veteran's current low back disorder cannot be reasonably disassociated with his military service.


CONCLUSION OF LAW

The criteria for service connection for low back disorder are met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from diseases or injuries, which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's service treatment records are replete with complaints of and treatment for low back pain.  These records demonstrate that the Veteran initially injured his back while playing basketball in March 1984.  These records also demonstrate that the Veteran injured his low back on a second occasion, in March 1987, when attempting to lift a transmission.  

Subsequent to service discharge, the evidence of record includes treatment records diagnosing a low back disorder, including an April 2011 VA examination.  After reviewing the evidence of record, administering a clinical evaluation, and considering the Veteran's assertions, the April 2011 VA examiner rendered the following negative etiological opinion:

[The Veteran] is having lumbosacral strain with no neurological deficits.  Although [the Veteran] was seen on occasion for back pain during [his] military service, those were all acute episodes and treated with well response [sic].  At discharge examination[,] lumbar spine was reported normal.  There was no documented evidence of chronic low back condition during service or immediately after leaving service in civilian record.  It is my opinion that [the Veteran's] current low back condition or its aggravation is less than likely as not due to service.

Review of the Veteran's service treatment records demonstrates that, contrary to the examiner's conclusion, the Veteran complained about low back symptoms during his discharge examination.  Specifically, the February 1988 Report of Medical History demonstrated that the Veteran endorsed then having or having a history of "recurrent back pain."  In the physician's summary section of this report, the examiner indicated that the Veteran had a history of low back pain, secondary to lifting a transmission.  Further, the February 1988 discharge clinical evaluation resulted in "normal" findings regarding the Veteran's spine.  However, on the reverse side of the examination report, a stamp was placed in a section titled "Notes."  This stamp reads, in pertinent part, "There has been no significant change in my health since my last physical examination.  Except:  occasional lower back pain."  The Veteran then signed the stamp in a provided signature block.  Based on this evidence, the April 2011 VA examiner's finding that the Veteran's lumbar spine was normal on discharge did not include the complete facts.  As such, the Board finds that the April 2011 VA examiner's opinion has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).

During the pendency of this appeal, the Veteran asserted that he experienced in-service low back pain and that he has experienced it ever since then.  As discussed above, the Veteran clearly sustained in-service low back injuries and was treated for low back pain on several occasion during his active duty.  Further, upon service discharge, the Veteran reiterated his complaints of occasional low back pain.  

Moreover, the Veteran submitted treatment reports associated with his post-service employment that show ongoing complaints of and treatment for low back pain, dated as early as September 1996.  The record does not include evidence that contradicts the Veteran's assertion that he experienced low back pain from the time of his service discharge until September 1996.  As such, the Board finds that the Veteran's statements are both competent and credible evidence of low back disorder that was incurred during his active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (noting that the credibility of statements may be impeached by inconsistent statements and consistency with other evidence).  

Resolving doubt in favor of the Veteran, service connection for low back disorder is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for low back disorder is granted.


REMAND

In January 2009, the Veteran submitted a claim of entitlement to "chronic [right] foot condition."  However, the Veteran's service treatment records demonstrated that he complained of and was treated for right ankle pain on several occasions.  Further, in February 1985, the Veteran complained of lateral right ankle pain, and endorsed a history of a fracture three years prior.  A radiological examination revealed evidence of old trauma involving the medial malleolus versus a nonunited epiphysis.  Post-service treatment records demonstrated complaints of both right ankle and right foot pain in January 2000.  Additionally, in January 2008, the Veteran underwent an open reduction internal fixation of the nonunion of the right navicular.  Based on this evidence, the Board finds that the Veteran's January 2009 claim of entitlement to service connection refers to disorder of the right ankle and the right foot.  See Brokowsky v. Shinseki, 23 Vet. App. 79, 84 (2009) (holding that the scope of a disability claim includes any disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record).

Pursuant to his claim, the Veteran was provided a VA examination in June 2009.  However, because the Veteran's claims file was not made available for review, the June 2009 VA examiner could not render an opinion.  

In April 2011, the Veteran underwent another VA examination.  In reviewing the Veteran's service treatment records, the examiner observed that the Veteran's history "reveals that while in the military he used to experience aching and pain in his right foot and ankle.  There is no specific injury..."  Contrary to the examiner's observation, the Veteran's service treatment records show that he sustained several injuries to his right ankle, namely spraining his ankle while playing basketball.  See Reonal, 5 Vet. App. at 460-61.  Further, the examiner did not consider or discuss the possibility that the Veteran's right ankle or right foot disorder pre-existed his active duty and was aggravated therein.  As discussed above, in February 1985, the Veteran reported a history of fracture that occurred three years prior, marking an occurrence of sometime in 1982, which is prior to the Veteran's active duty.  Additionally, the ensuing radiological examination revealed evidence of "old trauma" involving the medial malleolus versus a nonunited epiphysis.  Although the April 2011 VA examiner rendered a negative etiological opinion concerning aggravation, a thorough rationale was not similarly provided wherein this evidence was discussed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  The April 2011 VA examiner's opinion is limited to the Veteran's right ankle, and does not separately address any present disorder of the right foot.  Consequently, the Board finds that the April 2011 VA examination is not adequate for purposes of adjudicating the Veteran's claim.

The Veteran was not provided with another VA examination and the evidence of record does not otherwise adequately address the salient etiological issues presented by the Veteran's claim.  As such, the Board finds that a remand is required in order to provide the Veteran with another VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded another VA examination.  The claims file must be made available to and reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  After review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must provide opinions with respect to the following questions:

(a)  Given the Veteran's statements and the results of the February 1985 radiological examination, did a right ankle and/or foot disorder pre-exist the Veteran's active duty?  If so, the examiner must state upon which facts this finding is based.

(b)  If a right ankle and/or foot disorder pre-existed the Veteran's active duty service, was any such disorder aggravated beyond its natural course by the Veteran's active duty?  If so, the examiner must state upon which facts this finding is based.

(c)  If a right ankle and/or foot disorder did not pre-exist the Veteran's active duty service, was any currently present right ankle and/or foot disorder incurred in or due to the Veteran's active duty service?  In rending this opinion, the examiner must specifically consider and discuss, but not be limited to, the Veteran's assertions as to trauma due to the rigors of his active duty, namely parachuting; the evidence demonstrating injuries associated with the Veteran playing basketball during his active duty; the evidence demonstrating that the Veteran sustained a post-service right foot injury in 1999; and the evidence associated with the January 2008 surgical procedure.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

3.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


